PER CURIAM:
*128After a bench trial in the Circuit Court of Boone County, Appellant James Dudley was found guilty of domestic assault in the third degree, in violation of § 565.074, RSMo. The charge stemmed from Dudley's June 29, 2014 assault of his then-girlfriend in Columbia. Dudley appeals, arguing that the State presented insufficient evidence at trial that he knowingly caused contact with the victim knowing that she would regard the contact as offensive. We affirm. Because a published opinion would have no precedential value, we have provided the parties an unpublished memorandum setting forth the reasons for this order. Rule 30.25(b).